Citation Nr: 0639751	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  00-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for disability manifested 
by achy joints, including arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from March 1941 to September 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

This case was previously before the Board in October 2003 and 
November 2005.  In both instances, the veteran's claim was 
remanded for additional development.  The case has been 
returned to the Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claim.  So, regrettably, it is again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

Upon review of the veteran's claims file, the Board finds 
that the veteran has not yet been afforded an opportunity for 
a VA examination in order to determine the nature and 
etiology of his achy joints, including arthritis of multiple 
joints.  In this regard, the Board notes that the veteran was 
treated in service for pain in his knees and hips, which was 
diagnosed as acute arthritis, in April 1945.  He was also 
treated for complaints of joint looseness and tingling, as 
well as for his varicose veins, in August 1945, and his joint 
symptoms were described as peculiar.  In May 1946, he 
complained of aching sensations and pains in his legs, 
although x-rays were negative and no diagnosis was noted.

The Board acknowledges that the veteran has not submitted any 
evidence of treatment for arthritis prior to records from his 
October 1988 left total knee replacement due to a history of 
degenerative arthritis.  However, a November 1998 VA veins 
and arteries examination report (for an evaluation of his 
service-connected bilateral varicose veins) indicates that 
the veteran was diagnosed with arthritis of unknown etiology, 
inclusive of the back, hips and knees, and chronic pain 
syndrome of the lower extremities secondary to 
polyarthropathy and severe varicosities.  Moreover, February 
and December 2000 letters from a VA treating physician 
indicates that the veteran had severe osteoarthritis of the 
multiple joints, which was the same disease that the veteran 
had in 1945.  And, a June 2003 private medical record shows 
that the veteran had calcium pyrophosphate deposition 
disease, secondary to primary hyperparathyroidism, which 
caused the veteran to develop early and advanced 
osteoarthritis.  This physician noted that the veteran 
reported a history of knee pain in the 1940s.  In addition, 
VA medical records indicate that the veteran was diagnosed 
with sensory motor polyneuropathy, arthritis, and a history 
of rheumatism.  

So it remains unclear whether the veteran's achy joints, 
including arthritis of multiple joints, is causally or 
etiologically related to his military service.  Consequently, 
a medical opinion is needed to resolve this medical issue and 
fairly adjudicate the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

While it is not always required that a VA examiner review the 
service medical records and VA medical records, it is 
necessary where, as here, this will ensure a fully informed 
examination or provide adequate basis for the examiner's 
findings and conclusions.  See VAOPGCPREC 20-95 (July 14, 
1995).  See, too, Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  See 
also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for another VA 
examination to determine nature, 
severity, and etiology of his achy 
joints, including arthritis of multiple 
joints, including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) related to his 
service in the military.  

To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, 
including a copy of this remand, the 
veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and 
should include a copy of any radiology 
report confirming x-ray findings. The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case in July 2006, and readjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


